DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itu et al. (US 2017/0032097; hereinafter Itu) in view of Aben et al. (US 2015/0131886; hereinafter Aben).

Itu shows an apparatus and method for analyzing coronary vessels ([0076]), comprising an input unit adapted to receive simulated pullback data comprising a plurality of simulated pressure values determined for a plurality of points in a physiological model generated from at least one diagnostic image of a vessel of interest (non-invasive technique; [0073]-[0076]), the plurality of points extending along a segment of the vessel of interest going from a starting point at a distal end of the vessel of interest to an ending point at a proximal end, and intravascular pullback data comprising a plurality of intravascular pressure values acquired in-situ from along the segment of the vessel of interest (invasive technique; [0076]); and a co-registration unit adapted to derive a simulated pressure curve from the simulated pressure data and an intravascular pressure pullback curve from the intravascular pullback data ([0076]-[0077]); to compare the simulated pressure  curve and the intravascular pressure pullback curve to identify at least one disparity between the simulated pressure curve and the intravascular pressure pullback curve (invasive medical data supplements the non-invasive data; [0076]-[0077]); and to output the at least one disparity (display improved output from combination of invasive and noninvasive calculations, [0076]; comparison of pressure curves, [0062], Figure 7). 
Itu also shows wherein the at least one diagnostic image is obtained using X-ray angiography, and/or the intravascular pullback data is obtained using a pullback recording of an Instantaneous wave-Free Ratio (iFR) ([0024]); a modeling unit adapted to receive the at least one diagnostic image of the vessel of interest ([0026]); segment the diagnostic image of the vessel of interest ([0026]); and generate the physiological model on the basis of said segmenting, wherein the physiological model comprises a fluid dynamics model representing fluid dynamics through said vessel of interest (CFD; [0030], [0021]); and a determination unit adapted to determine the simulated pullback data on the basis of said fluid dynamics model ([0030]); further comprising a calculation unit adapted to calculate a first representation of the simulated -pullback data and a second representation of the intravascular pullback data ([0073], Figure 7); and a display unit adapted to jointly display the first representation and the second representation together with the at least one vessel information ([0033], [0073], Figure 7); wherein the simulated pullback data comprises a plurality of simulated- hemodynamic parameter values ([0076]); the intravascular pullback data comprises a plurality of intravascular hemodynamic parameter values having been acquired at a plurality of intravascular positions along a longitudinal axis of the vessel of interest ([0077]); and the comparing the simulated pullback data and the intravascular pullback data further comprises a correlating of at least one simulated value of the plurality of simulated hemodynamic parameter values to at least one intravascular value of the plurality of intravascular hemodynamic parameter values ([0076]-[0077]); wherein the correlating of the at least one simulated hemodynamic parameter value to the at least one intravascular hemodynamic parameter value is performed using tracking information obtained during acquisition of the intravascular pullback data (as locations are correlated, this is considered to include the use of “tracking” information; [0052], [0060]-[0062], [0076]-[0077]); wherein the physiological model further comprises a geometric model of the vessel of interest ([0026]); and wherein a vessel length of the vessel of interest in the geometric model is adjusted based on an adjusting of a length of a simulated pressure curve derived from the simulated pullback data (changes to the anatomical models, personalize model based upon obtained patient-specific data; [0028], [0030]-[0032]); wherein the at least one disparity comprises a scale difference between a simulated pressure curve derived from the simulated pressure data and an intravascular pullback curve derived from the intravascular pullback data (multi-scale models for computing pressure drops; [0031]-[0032]); wherein the at least one disparity comprises a difference in gradient determined from a simulated pressure curve derived from the simulated pullback data and intravascular gradient determined from an intravascular pressure pullback curve derived from the intravascular pullback data, wherein the simulated gradient and the intravascular gradient are determined at a proximal end of the vessel (a plurality of pressure measurements are made along the length of the vessel including the proximal end of the vessel, and the drops in pressure are representative of the gradient; [0031]-[0032]); wherein the at least one disparity comprises a difference in the at least one simulated value of the plurality of simulated hemodynamic parameter values and the at least one intravascular value of the plurality of intravascular hemodynamic parameter values ([0076]-[0077]).
Itu fails to show correlate a length of the simulated pullback curve and a length of the intravascular pullback curve such that the plurality of intravascular pressure values acquired along the segment match a location of the plurality of points extending along the segment in the model.
Aben discloses a method and system for registering intravascular images.  Aben teaches correlate a length of the simulated pullback curve and a length of the intravascular pullback curve such that the plurality of intravascular pressure values acquired along the segment match a location of the plurality of points extending along the segment in the model ([0049], [0069]).
It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to have modified the invention of Itu to perform a co-registration of the data using the true pullback length as taught by Aben, as described by Itu, this will ensure accurate co-registration of the image modalities by using the “true” data of the length obtained by the intravascular device, providing an accurate representation of the actual location of the device.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793